DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear and not readily understood of from which source that the mobile device receiving GNSS navigation data from.
Regarding claim 1, the claimed limitation of “determining, at least partially based on said reference position and said position estimate of said reference position, whether or not said GNSS navigation data are potentially manipulated” is unclear and not readily understood.  How and in what manner whether or not said GNSS navigation data are potentially manipulated from the partially determination is unclear.
Regarding claim 5, the term “predetermined distance” renders the claim indefinite.  It is not clear of what encompasses by the term “predetermined distance”.  How and in what manner 
Regarding claim 6, how and in what manner a manipulation risk level is determined is unclear and not readily understood.
Regarding claim 9, how and in what manner a limited time period is determined is unclear and not readily understood.
Regarding claim 13, the claimed limitation of “determining, at least partially based on said reference position and said position estimate of said reference position, whether or not said GNSS navigation data are potentially manipulated” is unclear and not readily understood.  How and in what manner whether or not said GNSS navigation data are potentially manipulated from the partially determination is unclear.
Regarding claim 14, the claimed limitation of “determining, at least partially based on said reference position and said position estimate of said reference position, whether or not said GNSS navigation data are potentially manipulated” is unclear and not readily understood.  How and in what manner whether or not said GNSS navigation data are potentially manipulated from the partially determination is unclear.
Regarding claim 17, the term “predetermined distance” renders the claim indefinite.  It is not clear of what encompasses by the term “predetermined distance”.  How and in what manner the “predetermined distance” is set/determined is unclear.  The metes and bound of the claims cannot be ascertained by one having ordinary skill in the art.
Regarding claim 18, how and in what manner a manipulation risk level is determined is unclear and not readily understood.
Other claims are also rejected based on their dependency of the defected parent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recite method, computer product, and apparatus for determining whether or not GNSS navigation data are potentially manipulated that is accomplished through a series of mathematical relationships, calculations, formulas, and/or equations performed by a generic computer that are well-understood, routine, and conventional activities.  This judicial exception is not integrated into a practical application because the steps as claimed encompass a user manually calculating and solving through mathematical relationships and mathematical calculations/equations for determining whether or not GNSS navigation data are potentially manipulated; and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claims 1 and 13-14 recite method, computer product, and apparatus that require a series of steps for determining whether or not GNSS navigation data are potentially manipulated.
Step 2A, Prong One – Recitation of Judicial Exception
Claims 1 and 13-14 recite the steps of: 
determining, at least partially based on said GNSS reference data and said GNSS navigation data, a position estimate of said reference position; and
determining, at least partially based on said reference position and said position estimate 
Claims 2-12 and 15-20 further recite further steps of determining whether or not GNSS navigation data are potentially manipulated and recite additional elements that are not sufficient to amount to significantly more than the judicial exception.  Thus, claims 1-20 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations/equations that can be performed by a user manually for solving each of the values that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional elements of claims 1 and 13-14 are the steps of “receiving GNSS reference data representing one or more GNSS signals observed by a reference receiver at a reference position; receiving GNSS navigation data”.  These receiving limitations, at a high-level of generality, merely recite data gatherings steps by receiving certain signal/data to be analyzed.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than data gathering steps that collect necessary data for the equation(s) and requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 USC 112(b) and 101 rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0109226 discloses a method performed by a mobile device and a corresponding apparatus are provided with the method including receiving first GNSS navigation data containing ephemeris data of at least one GNSS satellite and/or clock data of the at least one GNSS satellite for a first time period and determining extended first GNSS navigation data at least partially based on the first GNSS navigation data.  The extended first GNSS navigation data contains ephemeris data and/or clock data of the at least one GNSS satellite for an extension time period.  The method further includes receiving second GNSS navigation data containing ephemeris data of the at least one GNSS satellite and/or clock data of the at least one GNSS satellite for a second time period and determining, at least partially based on the extended first GNSS navigation data, whether or not the second GNSS navigation data are potentially manipulated.

US 10,408,942 discloses a method of indicating whether a GPS signal received by a vehicle is accurate includes obtaining the GPS signal and calculating position information of the vehicle based on the GPS signal.  The method further includes obtaining position information of another vehicle via a broadcast.  The method further includes calculating a first distance information to the other vehicle based on the position information of the other vehicle and the position information of the vehicle.  The method further includes obtaining a second distance information to the other vehicle via a collision avoidance system on the vehicle.  The method further includes comparing the first distance information to the second distance information, and generating an indicator that the vehicle and the other vehicle may have received an inaccurate GPS signal when a result of the comparison is higher than a threshold.
US 10,036,813 discloses an apparatus and method of verifying the trustworthiness of position information from an onboard tracking system on an aircraft.  An onboard tracking system message comprising onboard tracking system position information indicating a first position of the aircraft is generated by the onboard tracking system and transmitted to an off board aircraft tracking system via a communications satellite in a satellite communications system.  The satellite communications system adds a header comprising transmitter position 
US 2016/0370471 discloses an on-board unit is provided with a positioning section and a processing section.  The positioning section is configured to output a first position data showing a current position of a vehicle based on a positioning signal received from an artificial satellite.  The processing section is configured to acquire second position data showing a current position of the vehicle based on a radio signal which is different from the positioning signal, and to detect a spoofing based on a position shown by the first position data and a position shown by the second position data.
US 9,277,526 discloses a gateway can be configured to receive measurement data that can characterizes measurements taken at a mobile device.  The measurement data can include location information for the mobile device.  The gateway can also be configured to calculate a location trust score for the mobile device.  The location trust score can characterize the likelihood that the location information is at least one of accurate and trustworthy.  The gateway can be further configured to generate trusted location information that characterizes a location of the mobile device based on the location trust score.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646